                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND


FRIENDS OF LUBAVITCH, et al.,                *

      Plaintiffs,                            *

v.                                           *   Civil Action No. GLR-18-3943

BALTIMORE COUNTY,                            *
MARYLAND, et al.,
                                             *
      Defendants.
                                          *****
                                         ORDER

      For the reasons stated in the foregoing Memorandum Opinion, it is this 30th day of

September, 2019, by the United States District Court for the District of Maryland, hereby:

      ORDERED that County’s Motion to Dismiss (ECF No. 15) and the Circuit Court’s

Motion to Dismiss (ECF No. 20) are GRANTED; and

      IT IS FURTHER ORDERED that the Clerk CLOSE this case.


                                                  /s/
                                         George L. Russell, III
                                         United States District Judge
